Exhibit 10.2

Execution Version

THE SECURITIES REPRESENTED BY THIS CONVERTIBLE SUBORDINATED PROMISSORY NOTE AND
THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR UNDER THE PROVISIONS OF ANY APPLICABLE STATE OR FOREIGN SECURITIES LAWS, BUT
HAVE BEEN, AND WILL BE, ACQUIRED BY THE HOLDER HEREOF FOR PURPOSES OF INVESTMENT
AND IN RELIANCE ON STATUTORY EXEMPTIONS UNDER THE SECURITIES ACT AND UNDER ANY
APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES AND THE SECURITIES ISSUED
UPON CONVERSION HEREOF MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR ASSIGNED, NOR
MAY THIS CONVERTIBLE SUBORDINATED PROMISSORY NOTE BE CONVERTED, EXCEPT IN A
TRANSACTION WHICH IS EXEMPT UNDER PROVISIONS OF THE SECURITIES ACT AND ANY
APPLICABLE STATE OR FOREIGN SECURITIES LAWS OR PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT; AND IN THE CASE OF AN EXEMPTION, ONLY IF THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH TRANSACTION
DOES NOT REQUIRE REGISTRATION OF ANY SUCH SECURITIES.

THE RIGHTS OF THE HOLDER HEREUNDER ARE SUBJECT TO THE TERMS AND CONDITIONS OF
THE SUBORDINATION AGREEMENT DATED AS OF DECEMBER 7, 2011 AMONG FIFTH THIRD BANK,
INTERPOINT PARTNERS, LLC, STREAMLINE HEALTH SOLUTIONS, INC. AND IPP ACQUISITION,
LLC (AS AMENDED, SUPPLEMENTED OR MODIFIED FROM TIME TO TIME, THE “SUBORDINATION
AGREEMENT”) AND PAYMENT OF ANY AMOUNT TO THE HOLDER HEREUNDER IS EXPRESSLY
SUBORDINATE TO THE PRIOR PAYMENT OF THE FIFTH THIRD OBLIGATIONS (AS DEFINED IN
THE SUBORDINATION AGREEMENT).

CONVERTIBLE SUBORDINATED PROMISSORY NOTE

 

$3,000,000

  

Dated: December 7, 2011

Cincinnati, Ohio

FOR VALUE RECEIVED, the undersigned, IPP ACQUISITION, LLC, a Georgia limited
liability company (the “Company”) and STREAMLINE HEALTH SOLUTIONS, INC., a
Delaware corporation (“Parent”), hereby promise to pay to the order of
INTERPOINT PARTNERS, LLC, a Georgia limited liability company, (“Payee”), the
principal sum of Three Million Dollars ($3,000,000.00) (the “Principal”),
together with Interest (as defined below), payable in accordance with the terms
and conditions set forth herein. This Convertible Subordinated Promissory Note
and any note issued in substitution for this note in accordance with the
provisions hereof are referred to herein as the “Note.” Parent and the Company
are each herein referred to individually or collectively, as the context
requires, as “Maker”.

1. Asset Purchase Agreement. This Note is issued by Maker on the date hereof
pursuant to the Asset Purchase Agreement (the “Asset Purchase Agreement”), dated
as of December 7, 2011, by and between the Company, Payee, the members of Payee,
and Parent, and is subject to the terms thereof. Capitalized terms used herein
and not defined herein shall have the meanings ascribed to such terms in the
Asset Purchase Agreement. The payments required under this Note are subject to
set-off by the Company or Parent from time to time pursuant to the terms of the
Asset Purchase Agreement.



--------------------------------------------------------------------------------

2. Interest. The unpaid Principal amount actually outstanding under this Note
shall accrue interest (“Interest”) at a per annum rate equal to eight percent
(8%) from the date of this Note until the earlier of conversion in accordance
with Section 7 or payment in full of all outstanding Principal and accrued
Interest. Interest shall be payable quarterly in arrears on the first (1st) day
of March, June, September, and December. All outstanding and accrued Interest
shall be capitalized as additional Principal unless (i) Maker elects to pay such
Interest in cash and (ii) such payment is permitted by Fifth Third Bank under
the Subordination Agreement. The Company’s election to pay Interest in cash
shall be indicated by written notice to such effect at least thirty (30) days
prior to any Interest payment date. Interest shall not compound. Interest shall
be calculated on the basis of actual days elapsed over a 365-day year.

3. Payment. Payments of Principal will be due and payable annually commencing
December 1, 2014 (the “Principal Commencement Date”). On such date the then
outstanding Principal balance shall be divided into three (3) equal
installments, with the first installment due on the Principal Commencement Date
and the remaining installments due on December 1, 2015 and December 1, 2016,
respectively. Any Interest capitalized after the Principal Commencement Date
shall be applied to the final Principal payment. All payments of Principal or
Interest shall be made in lawful tender of the United States. If any date for
payment of Principal or Interest is not a day on which banks are open for
business in the State of Ohio (a “Business Day”), the date for such payment
shall be the next succeeding Business Day.

4. Prepayment. The Principal may be prepaid, in full or in part, at any time
after December 31, 2012 permitted by the Subordination Agreement, in cash upon
not less than ninety (90) days’ prior written notice to Payee; provided that
Maker shall pay all accrued but unpaid Interest on the outstanding Principal
concurrently with any such prepayment. Notwithstanding the foregoing, Maker
shall not be permitted to prepay all or any portion of this Note with proceeds
received from the issuance of (i) Common Stock of Parent at a price of less than
the Conversion Price in effect under this Note at the time of such issuance or
(ii) any other equity securities of Parent, whether convertible into Common
Stock of Parent or not, that have an issuance price, exercise price, or
conversion price (as applicable) of less than the Conversion Price in effect
under this Note at the time of such issuance. Pre-payments shall be credited
first to accrued and unpaid Interest and the remainder to outstanding Principal,
and in the case of prepayments following the Principal Commencement Date shall
be applied to Principal payments in reverse order of maturity. Receipt of a
prepayment notice from Maker shall not impair or restrict Payee’s ability to
convert this Note in accordance with Section 7 on or before the tenth (10th) day
preceeding the payment date specified in such prepayment notice.

5. Events of Default. The occurrence of any of the following shall be deemed an
event of default under this Note (each, an “Event of Default”): (a) Maker
defaults in the payment of Principal or Interest on this Note when the same
becomes due and payable, which failure has continued unremedied for a period of
fifteen (15) days after receipt of written notice of such failure; (b) Maker
fails to perform any obligation under this Note (other than as provided in
clause (a) above) on the terms required under this Note, which failure has
continued unremedied for a period of fifteen (15) days after receipt of written
notice of such failure; (c) Maker shall

 

2



--------------------------------------------------------------------------------

commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to it or its debts under the federal
bankruptcy laws, as now constituted or hereafter amended, or under any other
bankruptcy, insolvency, or similar law now or hereafter in effect; (d) Maker
shall suffer the commencement of an involuntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to it or its debts
under the federal bankruptcy laws, as now constituted or hereafter amended, or
under any other bankruptcy, insolvency or similar law now or hereafter in
effect, and such case or other proceeding shall not be vacated or dismissed
within ninety (90) days after its commencement; (e) Maker shall suffer the entry
of an order for relief by any court having jurisdiction in the premises in any
involuntary bankruptcy case under the federal bankruptcy laws, as now
constituted or hereafter amended; or (f) Maker shall suspend business, or
consent to or suffer a receiver, trustee, liquidator or custodian to be
appointed for it or for all or a significant portion of any of its assets or
affairs. Upon the occurrence of an Event of Default and during the continuation
thereof, the Interest rate hereunder shall increase to eleven percent (11%) per
annum.

6. Acceleration. If an Event of Default occurs and is continuing, Payee, by
written notice to Maker, may declare the Principal to be immediately due and
payable. Upon such declaration, all outstanding Principal shall be due and
payable immediately.

7. Conversion of Note.

(a) Payee shall have the right, but not the obligation, exercisable at any time
after December 31, 2012 by delivering written notice to Maker, to convert the
then outstanding Principal balance and accrued Interest into shares of Common
Stock, $0.01 par value per share (the “Common Stock”) of Parent (“Conversion
Shares”) at a conversion price of $2.00 per share (the “Conversion Price”).
Payee may convert this Note in whole or in part; provided, that prior to
conversion of all of the then outstanding Principal balance and all accrued
Interest, Payee shall be prohibited from converting an amount less than $500,000
in Principal at any one time unless such a lesser amount is the then remaining
unpaid Principal and accrued Interest at the time of such conversion exercise.
To the extent Payee converts less than all of the outstanding Principal
following the Principal Commencement Date, the amount so converted shall be
deducted from the Principal payments in order of maturity. Once the Earnout
Note, if any, is issued pursuant to the Asset Purchase Agreement and by its
terms is convertible, then any election made thereafter to convert all or a
portion of this Note shall apply equally to the Earnout Note such that a
pro-rata portion of the outstanding principal and accrued interest of the
Earnout Note is simultaneously converted. Likewise, any election to convert made
thereafter delivered pursuant to the Earnout Note shall apply equally to this
Note.

(b) Upon conversion of this Note, Payee must surrender this Note at the
principal offices of Parent or any transfer agent for Parent. Parent will, as
soon as practicable thereafter, issue and deliver to Payee a certificate for the
number of Conversion Shares to which Payee is entitled upon such conversion
under the terms of this Note. Upon conversion of this Note in whole, this Note
shall be cancelled and Maker will be forever released from all its obligations
and liabilities under this Note, including, without limitation, the obligation
to pay such portion of the Principal and accrued Interest as may then be
outstanding. Upon conversion of this Note in part, this Note shall be cancelled
and Maker shall issue Payee a replacement note for the remaining outstanding
Principal balance.

 

3



--------------------------------------------------------------------------------

(c) No fractional Conversion Shares shall be issued upon conversion of this
Note. Instead of any fractional Conversion Shares that would otherwise be
issuable upon conversion of this Note, (i) in the case of a conversion in whole,
Maker shall pay to Payee in cash such amount as necessary to reduce the
outstanding Principal balance to the nearest whole Conversion Share upon
conversion and (ii) in the case of a conversion in part, the Principal amount
subject to the conversion notice shall be deemed reduced to the amount necessary
to result in the nearest whole Conversion Share upon conversion.

8. Adjustments to Conversion Price. In order to prevent dilution of the
conversion rights granted under Section 7, the Conversion Price is subject to
adjustment from time to time as follows:

(a) Subdivision or Combination of Stock. If and whenever Parent shall at any
time subdivide its outstanding Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision shall be
proportionately reduced, and conversely, in case the outstanding Common Stock of
Parent shall be combined into a smaller number of shares, the Conversion Price
in effect immediately prior to such combination shall be proportionately
increased.

(b) Stock Dividends. If and whenever at any time Parent shall declare a dividend
or make any other distribution upon any class or series of stock of Parent
payable in Common Stock of Parent, the Conversion Price in effect immediately
prior to such dividend or distribution shall be proportionately reduced as if
such dividend or distribution had been made by way of a subdivision pursuant to
Section 8(a) above.

(c) Reorganization, Reclassification, Consolidation, Merger. If any capital
reorganization, reclassification of the Common Stock of Parent, consolidation or
merger of Parent with another corporation, or sale, transfer or other
disposition of all or substantially all of Parent’s properties to another
corporation shall be effected, then, lawful and adequate provision shall be made
whereby Payee shall thereafter have the right to purchase and receive upon the
basis and upon the terms and conditions herein specified and in lieu of the
Conversion Shares immediately theretofore issuable upon conversion of the Note,
such shares of stock, securities or properties (including cash paid as partial
consideration) (collectively, the “Substitute Securities”) as may be issuable or
payable with respect to or in exchange for a number of outstanding shares of
Common Stock of Parent equal to the number of Conversion Shares issuable upon
conversion of the Note immediately prior to such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition,
and in any such case, appropriate provision shall be made with respect to the
rights and interests of Payee to the end that the provisions hereof shall
thereafter be applicable, as nearly equivalent as may be practicable in relation
to any Substitute Securities thereafter deliverable upon the exercise thereof.
The above provisions of this Section 8(c) shall similarly apply to successive
reorganizations, reclassification, consolidations, mergers, sales, transfers or
dispositions.

 

4



--------------------------------------------------------------------------------

(d) Additional Common Stock. In the event that Parent shall issue or sell any
Common Stock (such shares “Additional Common Shares”) or any right permitting
the holder thereof to subscribe for or purchase Additional Common Shares,
whether pursuant to any warrant or option to acquire Common Stock, any right
issued to holders of Common Stock or any security convertible or exchangeable
into Common Stock (all such rights referred to as “Rights”) (in each case
excluding the issuance or sale of Excluded Securities) at a Consideration Per
Share lower than the Fair Market Value of the Common Stock of Parent, then the
Conversion Price under this Note in effect immediately after such event shall be
adjusted by multiplying the Conversion Price in effect immediately prior to such
event by the quotient of:

(i) the sum of:

(A) the number of shares of Common Stock outstanding immediately prior to such
event (calculated on a fully diluted basis taking into account all outstanding
Rights); plus

(B) the quotient of (I) the Aggregate Consideration Receivable in respect of
such event, divided by (II) the Fair Market Value of the Common Stock of Parent
immediately prior to such event;

divided by:

(ii) the sum of:

(A) the number of shares of Common Stock outstanding immediately prior to such
event (calculated on a fully diluted basis taking into account all outstanding
Rights); plus

(B) the number of Additional Common Shares issued or sold in such event (or then
issuable pursuant to Rights issued or sold in such event).

(e) For purposes of Section 8(d), “Aggregate Consideration Receivable” shall
mean, in the case of a sale of Additional Common Shares, the aggregate amount
paid to Parent in connection therewith and, in the case of an issuance or sale
of Rights, or any amendment thereto, the sum of (i) the aggregate amount paid to
Parent for such Rights, plus (ii) the aggregate consideration or premiums stated
in such Rights payable for Additional Common Shares covered thereby; in each
case without deduction for any fees, expenses or underwriters’ discounts.

(f) For purposes of Section 8(d), “Consideration Per Share” shall mean, with
respect to Common Stock or Rights, the quotient of (i) the Aggregate
Consideration Receivable in respect of such Common Stock or such Rights, divided
by (ii) the total number of shares of Common Stock or, in the case of Rights,
the total number of shares of Common Stock covered by such Rights.

 

5



--------------------------------------------------------------------------------

(g) For purposes of Section 8(d), “Excluded Securities” shall mean and include:
(i) Common Stock or Rights issued in any of the transactions described in
Section 8(b) in respect of which an adjustment has been made pursuant to
Section 8(d) and any Common Stock issued in respect of Rights for which an
adjustment has been made under Section 8(d) or in respect of which no adjustment
was required under Section 8(d) at the time of the issuance of such Rights;
(ii) Common Stock issuable upon conversion of this Note or the Earnout Note;
(iii) Common Stock issuable upon exercise of any options or warrants granted, or
Common Stock granted as restricted stock units pursuant to any equity incentive
plan approved by the board of directors of Parent; (iv) any Common Stock whose
issuance has already triggered an adjustment under subsections (a), (b), (c) or
(d) of this Section 8; (v) any Common Stock or Rights issued as full or partial
consideration for the acquisition by Parent (or any subsidiary thereof) of all
or substantially all of the capital stock or assets of any unaffiliated third
party; and (vi) any Common Stock or Rights issued by Parent to any lender in
connection with the provision by such lender of financing to Parent (or any
subsidiary thereof).

(h) For purposes of Section 8(d), “Fair Market Value” shall mean the average of
the closing price for the Common Stock of Parent as reported on NASDAQ for each
of the ten (10) trading days immediately prior to the date of determination.

(i) Upon the expiration of any Rights, with respect to which an adjustment was
required to be made pursuant to Section 8(d), wihout the full exercise thereof,
the Conversion Price under this Note shall upon such expiration be readjusted
and shall thereafter be the Conversion Price as would have been effective
(i) had only the Common Stock actually issued or sold upon exercise of such
Rights been taken into consideration for the adjustment in Section 8(d) and
(ii) had only the actual consideration received by Parent upon such exercise
plus the aggregate consideration, if any, actually received by Parent for the
issuance, sale or grant of all such Rights, whether or not exercised; provided,
however, no such readjustment shall have the effect of increasing the Exercise
Price by an amount in excess of the amount of the reduction initially made in
respect of the issuance, sale, or grant of such Rights.

(j) If, with respect to any of the Rights with respect to which an adjustment
was required to be made pursuant to Section 8(d), there is an increase or
decrease in the consideration payable to Parent in respect of the exercise
thereof, or there is an increase or decrease in the number of shares of Common
Stock issuable upon the exercise thereof (by change of rate or otherwise), the
adjusted Conversion Price computed upon the original issue and sale thereof, and
any subsequent adjustments based thereon, shall, upon any such increase or
decrease becoming effective, be recomputed to reflect such increase or decrease
insofar as it affects such Rights which are outstanding at such time.

9. Unsecured Note. This Note shall not at any time be secured by the assets or
properties of Maker.

10. Subordination. The rights of Payee under this Note are subordinate to the
prior payment of any amount due by Maker or Streamline Health, Inc.
(“Streamline”) to Fifth Third Bank or its Affiliates (“Senior Lender”) pursuant
to the credit agreements outstanding as of the

 

6



--------------------------------------------------------------------------------

date of this Note and upon Maker’s election, may be subordinate to up to an
additional $5 million of senior secured or unsecured debt created by Maker or
Streamline after the date of this Note. In addition to the obligations to Senior
Lender under the Subordination Agreement, Payee agrees to enter into one or more
subordination agreements to subordinate its rights under this Note to any
replacement lender for Senior Lender or any additional lender satisfying the
conditions set forth in this Section 10 on terms and conditions as are mutually
agreeable between Payee and any such lender.

11. Suits for Enforcement. Upon the occurrence of any one or more Events of
Default and during the continuation thereof, Payee may proceed to protect and
enforce its rights hereunder by suit in equity, action at law or by other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Note or in aid of the exercise of any power granted
in this Note, or may proceed to enforce the payment of this Note, or to enforce
any other legal or equitable right.

12. Remedies Cumulative. No remedy herein conferred upon Payee is intended to be
exclusive of any other remedy and each and every such remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or otherwise.

13. Remedies Not Waived. No course of dealing between Maker and Payee or any
delay on the part of Payee in exercising any rights hereunder shall operate as a
waiver of any right.

14. Transfer Restrictions.

(a) This Note may not be transferred without the prior written consent of Maker
and then only if the Note is subsequently registered under the Securities Act of
1933, as amended, or an exemption from such registration is available.

(b) The Conversion Shares issued upon conversion of this Note may not be
transferred, pledged, hypothecated or otherwise disposed of unless and until:
(i) there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement and all applicable state securities laws; or
(ii) (A) Payee shall have notified Parent of the proposed disposition and shall
have furnished Parent with a statement of the circumstances surrounding the
proposed disposition, and (B) if reasonably requested by Parent, Payee shall
have furnished Parent with an opinion of counsel, reasonably satisfactory to
Parent, that such disposition will not require registration of such securities
under the Securities Act and that all requisite action has been or will, on a
timely basis, be taken under any applicable state securities laws in connection
with such disposition. No such registration statement or opinion of counsel
shall be necessary for a transfer pursuant to Rule 144 promulgated under the
Securities Act.

(c) All Conversion Shares issued upon conversion of this Note shall bear a
restrictive legend indicating that such shares have not been registered under
the Securities Act and remain subject to the transfer restrictions of applicable
securities laws.

 

7



--------------------------------------------------------------------------------

15. Investment Representations of Payee. Payee represents that it is acquiring
this Note and any Conversion Shares issuable upon conversion of this Note for
its own account for investment purposes and not with a view to the distribution
thereof and does not have any intention of participating directly or indirectly
in any redistribution or resale of any portion of the Conversion Shares issuable
upon conversion of this Note.

16. Issuance of Conversion Shares. Parent covenants and agrees that all the
Conversion Shares that may be issued upon the conversion of this Note will be
duly authorized, validly issued and fully paid and nonassessable at the time of
such issuance. Parent shall at all times while this Note is outstanding reserve
such number of Conversion Shares as may be sufficent to permit the conversion in
full of this Note.

17. Replacement of Note. On receipt by Maker of an affidavit of an authorized
representative of Payee stating the circumstances of the loss, theft,
destruction or mutilation of this Note (and in the case of any such mutilation,
on surrender and cancellation of such Note), Maker, at its expense, will
promptly execute and deliver, in lieu thereof, a new Note of like tenor. If
required by Maker, Payee must provide indemnity sufficient in the reasonable
judgment of Maker to protect Maker from any loss which Maker may suffer if a
lost, stolen or destroyed Note is replaced.

18. Covenants Bind Successors and Assigns. All the covenants, stipulations,
promises and agreements in this Note contained by or on behalf of Maker shall
bind its successors and assigns, whether so expressed or not.

19. Presentment. Presentment for payment, demand protest and notice of demand,
notice of dishonor and notice of nonpayment and all other notices are hereby
waived by Maker. No failure to accelerate the debt evidenced hereby by reason of
an Event of Default hereunder, and no indulgence that may be granted from time
to time, shall be construed (i) as a novation of this Note or as a reinstatement
of the indebtedness evidenced hereby or as a waiver of such right of
acceleration or of the right of Payee thereafter to insist upon strict
compliance with the terms of this Note, or (ii) to prevent the exercise of such
right of acceleration or any other right granted hereunder or by the laws of the
State of Georgia; and Maker hereby expressly waives the benefit of any statute
or rule of law or equity now provided or that may hereafter be provided that
would produce a result contrary to or in conflict with the foregoing. No
extension of the time for the payment of this Note shall operate to release,
discharge, modify, change or affect the original liability of Maker under this
Note, either in whole or in part, unless Payee agrees otherwise in writing. This
Note may not be changed orally, but only by an agreement in writing signed by
the party against whom enforcement of any waiver, change, modification or
discharge is sought.

20. Waiver. None of the rights or remedies of Payee are to be deemed waived or
affected by failure to delay to exercise the same. All remedies conferred upon
Payee by this Note shall be cumulative and none is exclusive, and such remedies
may be exercised concurrently or consecutively at Payee’s option.

21. Survival. All representations and warranties of Maker and Payee contained in
this Note shall survive the execution and delivery of this Note and shall
continue in full force and effect thereafter until the earlier of the date on
which all Principal and Interest hereunder has

 

8



--------------------------------------------------------------------------------

been paid in full or until the date that is one year after the date of
conversion as set forth in Section 7 above. All covenants and agreements of
Maker and Payee contained in this Note shall survive the execution and delivery
of this Note and shall continue in full force and effect thereafter in
accordance with the terms hereof.

22. Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and addressed in the manner
specified in Section 13.4 of the Asset Purchase Agreement and shall be deemed
duly delivered as provided in Section 13.4 of the Asset Purchase Agreement.

23. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Georgia, without regard to conflict of laws
principles.

24. Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof. Maker and Payee further agree to replace such
invalid, illegal or unenforceable provision of this Agreement with a valid,
legal and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid, illegal or unenforceable
provision.

25. Counterparts. This Note may be executed in any number of counterparts, each
of which shall be deemed to be an original, and all of which together shall
constitute one in the same instrument, and facsimile transmissions of the
signatures provided for below may be relied upon, and shall have the same force
and effect, as the originals of such signatures.

26. Headings. The headings in this Note are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

[The remainder of the page is intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Convertible Subordinated
Promissory Note as of the date first written above.

 

IPP ACQUISITION, LLC By:   /s/ Stephen H. Murdock           Name:    Stephen H.
Murdock   Title:     SVP and CFO

 

STREAMLINE HEALTH SOLUTIONS, INC. By:   /s/ Stephen H. Murdock  
Name:    Stephen H. Murdock   Title:     SVP and CFO

 

INTERPOINT PARTNERS, LLC By:   /s/ Matt Seefeld   Name:    Matt Seefeld   Title:
    CEO

 

10